Davis, P. J.
This case was disposed of at special term in the following well considered opinion of justice Lawrence (quoting opinion), (See 67 How., 113).
Upon the facts shown, the case is a hard one upon the petitioner, but public policy requires that the laws for securing the payment of taxes should be strictly enforced. The administrators in this case held the legal title of the property embraced in the inventory filed by them with the surrogate. For the purposes of taxation their ownership as administrators was complete under our statutes, notwithstanding the fact that the decedent, before and at the time of his death, was a resident of the state of New Jersey. There is much force in the argument of the counsel for the respondents that the power of the court under section 861 of the consolidation act, as amended by chapter 276 of the Laws of 1883, to reduce a tax, is limited to cases in which it is shown that the person taxed is unable to pay. This court is not thereby authorized to go behind the assessment and try its merits as if presented for review by certiorari, and to do .that would be to take upon *272tiie court the powers and duties conferred by law upon the assessors.
We are therefore of opinion that the application was properly disposed of and the order must be affirmed, with ten dollars costs, besides disbursements.